United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                          December 27, 2005
                                  FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk


                                           No. 04-41661
                                         Summary Calendar



UNITED STATES OF AMERICA,


Plaintiff-Appellee,

                                     versus

ENRIQUE SANCHEZ-MORENO,


Defendant-Appellant.


                            _________________________________

                                     CONSOLIDATED WITH
                                         No. 04-41685



UNITED STATES OF AMERICA,


Plaintiff-Appellee,

                                                versus

ENRIQUE MORENO SANCHEZ,


Defendant-Appellant.


                        ----------------------------------------------------------
                            Appeals from the United States District Court
                                   for the Southern District of Texas
                                       USDC No. 2:94-CR-5-ALL
                          ----------------------------------------------------------


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Enrique Sanchez-Moreno (Sanchez) appeals his 120-month sentence for being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sanchez argues that

the district court committed error under United States v. Booker, 125 S. Ct. 738 (2005), when it

added four offense levels to his base offense level because the firearm was used in connection with

another felony offense.

       Sanchez preserved this issue by arguing that his sentence violated Blakely v. Washington, 542

U.S. 296 (2004). See United States v. Akpan, 407 F.3d 360, 376 (5th Cir. 2005). Because the

district court sentenced Sanchez based o n a felony offense that was neither admitted by him nor

proven beyond a reasonable doubt to the jury, the district court committed error under Booker. See

United States v. Holmes, 406 F.3d 337, 364 & n.44 (5th Cir. 2005).

       The Government argues that the record demonstrates beyond a reasonable doubt that the

district court would not have sentenced Sanchez differently had it acted under advisory Guidelines.

The Government’s arguments do not meet the “arduous” burden of demonstrating “beyond a

reasonable doubt that the Sixth Amendment Booker error did not affect the sentence.” See United



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                    -2-
States v. Pineiro, 410 F.3d 282, 284-85, 287 (5th Cir. 2005). Accordingly, Sanchez’s sentence for

the felon-in-possession-of-a-firearm conviction is VACATED, and the case is REMANDED FOR

RESENTENCING. Id. at 285-87.

       Sanchez also filed a notice of appeal from the revocation of his supervised release. As

Sanchez has failed to challenge the revocation of the related sentence on appeal, he is deemed to have

abandoned any such challenges. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The district court’s

judgment on revocation of supervised release is AFFIRMED.




                                                -3-